UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7202



GORDON R. SCHENKELBERGER,

                                             Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                              Respondent - Appellee.



                            No. 01-7743



GORDON R. SCHENKELBERGER,

                                             Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                              Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-00-963-AM)


Submitted:   November 27, 2001            Decided:   December 6, 2001
Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gordon R. Schenkelberger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Gordon R. Schenkelberger* seeks

to appeal the district court’s orders denying relief without prej-

udice on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001) and denying his Fed. R. Civ. P. 60(b) motion for recon-

sideration.   We have reviewed the record and the district court’s

orders and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeals on the district

court’s reasoning that the petition is untimely. Schenkelberger v.

Angelone, No. CA-00-963-AM (E.D. Va. filed Aug. 15, 2001 & entered

Aug. 16, 2001). Schenkelberger’s motion for appointment of counsel

is denied.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Throughout much of the district court record, the Peti-
tioner’s name is spelled “Scherkelberger.” In fact, the correct
spelling is “Schenkelberger.”


                                 3